      Case 1:18-cv-07380-PGG-OTW Document 161 Filed 07/12/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION, INC.; CENGAGE
LEARNING, INC.; ELSEVIER INC.; MCGRAW-HILL
GLOBAL EDUCATION HOLDINGS, LLC; and        Case No. 1:18-cv-7380-PGG
BEDFORD, FREEMAN & WORTH PUBLISHING
GROUP, LLC,

               Plaintiffs,
 v.
BRADLEY YOUNG; JOHN MONIZ; KRISTA HALE;
DERVIS OZAY; MUHAMMET MUTLU; BIZZARE
CRAFTS PVT. LTD.; PRADEEP KUMAR SAHNI;
DIWAKAR KUMAR; ABHISHEK KUMAR SINGH;
IRSHAD AHMED; SUSHIL KUMAR SHARMA;
NIYA WOOD; EYAD ALSUHAIBANI; ALAN
MURRAY; GILSON JOSE GONCALVES FILHO;
ANTHEM, LLC; TRACY W. JERNIGAN;
BORGASORUS BOOKS, INC.; FLIPPING PAGES
INC.; BENJAMIN BARRETT ROBERTS; CAMERON
WESLEY ROBERTS; SPENCER J. ROWLES;
WESLEY ROWLES; CARLOS A. CORRASCO;
ROBERT D. MEADOWS; and UNITYSTORE INC.,
               Defendants.


               NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANTs
          SPENCER J. ROWLES, WESLEY ROWLES, AND CARLOS A. CORRASCO

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) and a settlement that was

reached between the parties, Plaintiffs Pearson Education, Inc., Elsevier, Inc., McGraw-Hill

Global Education Holdings, LLC, Cengage Learning, Inc., and Bedford, Freeman & Worth

Publishing Group, LLC, hereby give notice that their claims in the above-captioned action

against Spencer J. Rowles, Wesley Rowles, and Carlos A. Corrasco, are voluntarily dismissed

with prejudice, with each party to bear their own costs and fees.
     Case 1:18-cv-07380-PGG-OTW Document 161 Filed 07/12/19 Page 2 of 2



Dated: July 12, 2019

                                          Respectfully submitted,


                                          /s/ Matthew I. Fleischman
                                          Matthew J. Oppenheim
                                          Kerry M. Mustico
                                          Matthew I. Fleischman
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Ave., 5th Floor
                                          Washington, DC 20016
                                          (202) 480-2999
                                          matt@oandzlaw.com
                                          kerry@oandzlaw.com
                                          fleischman@oandzlaw.com

                                          Counsel for Plaintiffs




SO ORDERED this ___ day of         , 2019.


                                                        HON. PAUL G. GARDEPHE
                                                         United States District Judge




                                      2
